Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a decision, making absolute a rule which was obtained against him, to show cause why he did not comply with the terms of an adjudication of a tract of land, which had been struck off to him as ? the last and highest bidder.
His counsel contends, that the court erred in making the rule absolute, because the “ proceedings on which that adjudication was based, were irregular; first, in the proceedings of the family meetings and others relative to the interest of the minors Foucher ; second, in sundry other respects.”
The Court of Probates correctly declined to inquire whether ... . . _ . . , . , any of the irregularities complained of existed in the proceedings, on which the adjudication is based ; because the defendant, after the adjudication, obtained a monition, which he caused to be published, and no opposition having been made, the sale was, on his motion, homologated under the act of 1834, and the judgment of homologation stands unappealed from, and in force.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.